Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2022

                                    No. 04-22-00097-CV

                                    Sharyn DACBERT,
                                  Appellant/Cross Appellee

                                              v.

  MEDICAL CENTER OPHTHALMOLOGY ASSOCIATES, L.L.P. and Michael Singer
                      Appellees/Cross Appellant

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-06670
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER
       Appellant/cross-appellee’s motion for an extension of time to file her responsive brief
is GRANTED. The brief is due on or before November 21, 2022.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court